Appellant attempts to appeal from a decision of Ryan J., denying, without a hearing, his petition for a writ of habeas corpus. There being no order contained in the record on appeal, the matter must be dismissed on its merits. The basis for the attempted appeal concerns a 1937 conviction which the relator argues should be annulled as there never was a transfer from Supreme to County Court. At the proceedings when he pied guilty and was sentenced he was represented by counsel. The record contains a certified copy of the original indictment on which is a notation “ Sent to the County Court the 18th day of June, 1937 ”. There has been submitted an additional exhibit at the top of which is “ File 166 —- Page 185” and contains a notation that on June 18 the indictments presented to the Supreme Court were by order transferred to the County Court for disposition. Such documentary evidence is sufficient to comply with the provisions of the Code of Criminal Procedure. (People ex rel. Albanese v. Hunt, 266 App. Div. 105, affd. 292 N. Y. 528; People ex rel. Bova v. Wallack, 7-A D 2d 666.) Proceeding dismissed, without costs. Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ., concur.